—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated June 23, 1995, which denied that branch of his motion which was to compel the defendant to produce an additional witness and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff has failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the defendant was responsible for maintaining the site of the accident and thus as to whether the alleged negligence on the part of the defendant was a proximate cause of the plaintiff’s injuries.
Furthermore, since there does not exist a substantial likelihood that any of the defendant’s employees possess informa*491tion which is material and necessary to the prosecution of the plaintiff’s case, the Supreme Court properly denied his motion to compel the defendant to produce an additional witness (see, Zollner v City of New York, 204 AD2d 626). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.